internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr-118036-99 cc dom fi p date date legend agency bonds state state law dear this letter is in response to your ruling_request concerning the use of proceeds of tax-exempt_bonds to finance the purchase of certain residential mortgage loans specifically you have asked whether residences that are located on indian_reservation lands within the boundaries of the state are located within the jurisdiction of the agency for purposes of sec_143 of the internal_revenue_code the code facts the agency was created by the state and pursuant to state law is authorized to issue bonds and to make mortgage loans with the proceeds of the bonds to persons or families of low and moderate income living within the state including those living on tribal trust or reservation lands the agency issued the bonds as qualified_mortgage bonds under sec_143 reservation lands held by certain indian tribes are located within the geographic boundaries of the state the bureau of the census includes native americans residing on indian reservations in its population figures and accordingly its population figures for the state include those persons living on the reservation lands within the state boundaries the indian tribes holding these reservation lands have not accepted the civil jurisdiction of the state law and analysis sec_103 provides that in general gross_income does not include interest on any state_or_local_bond sec_103 provides that this exclusion shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 provides in part that the term qualified_bond means any private_activity_bond if such bond is a qualified_mortgage_bond and is issued as part of an issue which meets the applicable_requirements of sec_146 sec_143 provides that the term qualified_mortgage_bond means a bond which is issued as part of a qualified_mortgage_issue sec_143 provides that the term qualified_mortgage_issue means an issue by a state or political_subdivision thereof of or more bonds but only if all proceeds of such issue exclusive of issuance costs and a reasonable required reserve are to be used to finance owner- occupied residences and among other things the issue meets the requirements of sub sec_143 sec_143 provides that a residence meets the requirements of sec_143 only if a it is a single-family residence which can reasonably be expected to become the principal_residence of the mortgagor within a reasonable_time after the financing is provided and b it is located within the jurisdiction of the authority issuing the bond sec_143 provides that an issue meets the requirements of sec_143 only if all of the residences for which owner-financing is provided under the issue meet the requirements of sec_143 sec_146 provides that a private_activity_bond issued as part of an issue meets the requirements of sec_146 if the aggregate face_amount of the private_activity_bonds issued pursuant to such issue when added to the aggregate face_amount of tax- exempt private_activity_bonds previously issued by the issuing authority during the calendar_year does not exceed such authority’s volume_cap for such calendar_year sec_146 provides that the volume_cap for any agency of the state authorized to issue tax-exempt private_activity_bonds for any calendar_year shall be percent of the state_ceiling for such calendar_year and if more than agency of the state is authorized to issue tax-exempt private_activity_bonds all such agencies shall be treated as a single agency sec_146 provides that the volume_cap for any issuing authority other than a state_agency for any calendar_year shall be an amount which bears the same ratio to percent of the state_ceiling for such calendar_year as the population of the jurisdiction of such issuing agency bears to the population of the entire state notwithstanding sec_146 provides that a state may by law provide a different formula for allocating the state_ceiling among the governmental units or other authorities in such state having authority to issue tax-exempt private_activity_bonds sec_146 provides that the state_ceiling applicable to any state for any calendar_year from through shall be the greater of an amount equal to dollar_figure multiplied by the state population or dollar_figure sec_146 provides that determinations of the population of any state or issuing authority shall be made with respect to any calendar_year on the basis of the most recent census estimate of the resident population of such state or issuing authority released by the bureau of the census before the beginning of such calendar_year sec_143 requires that the residences for which financing is provided be located within the jurisdiction of the authority issuing the mortgage bonds the purpose of the requirement is to ensure compliance with volume_cap limitations h_r rep no pincite 1980_2_cb_550 for purposes of volume_cap the state_ceiling for a state is calculated using the bureau of the census resident population estimate for the state the bureau of the census population estimates include native americans residing on reservations the jurisdictional requirement therefore is one of geographical jurisdiction not political jurisdiction the reservations are within the geographical jurisdiction of the state as the agency is a state_agency we conclude that residences located on indian_reservation lands within the geographic boundaries of the state are located within the jurisdiction of the agency for purposes of sec_143 this conclusion is consistent with the code provisions related to indian tribal governments while indian tribal governments have a limited authority to issue tax- exempt bonds for essential governmental functions the tribal governments may not issue tax-exempt private_activity_bonds sec_7871 under sec_7871 an indian_tribal_government is not a state for purposes of private_activity_bonds and does not receive an allocation of volume_cap accordingly the only way for the residents of the indian reservations to benefit from the volume_cap attributable to their inclusion in the state population is through bonds issued by a state_agency except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel financial institutions products by timothy l jones assistant to branch chief branch
